DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Response to Arguments
The examiner acknowledges that the amended claim set and abstract corrects the issues noted by the previous rejection. All of the previous issue relating the 112 rejections and the abstract have been withdrawn.
Applicant argues…
None of the authors in any of the rejections of the previous office action (1-8-2021) recite the hierarchical structure as now claimed. 
This is not found to be persuasive because…
Fang discloses on ([0069]) teaches that the polymeric binder that is mixed with and in some cases at least partially coats the particles or granules of metal or ceramic can allow the particles to stick together during the 3D printing process. Additionally, that ([0068]) teaches in some cases the powder can be made up of individual metal or ceramic particles mixed with polymeric binder. These examples can have a smaller particle size range, such as from 5 nm to 30 micrometers. As such, it is understood that that the association of particles via binder and forming a hierarchical structure by the agglomeration of smaller particles is disclosed. 
Ibe discloses on in (FIG. 2), the secondary particles in the powder materials of samples obtained by the granulation/sintering method have three-dimensional structures Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-3, 5-8 &, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhigang Fang et al. (US-2020/0,282,461, hereinafter Fang)Regarding claim 1-3, 5-7 & 27, 	
A composition comprising: 
a plurality of particles; and 
a binding material, 
 wherein the binding material and the particles are breakably associated with one another to form bound particles, 
wherein the particles and the bound particles are in the form of a hierarchical structure, 
wherein the bound particles comprise diameters of more than 1 μm, and 
wherein the particles comprise diameters of less than 1 μm.
Wherein the particles comprise ceramic particles
Wherein the ceramic particles are selected from the group consisting of aluminum-based particles, zirconium-based particles, calcium-based particles, barium-based particles, silicon-based particles, titanium-based particles, oxide based particles, carbide-based particles, nitride-based particles, boride-based particles, silicide-based particles, and combinations thereof.
Wherein the particles comprise diameters between about 300 nm to about 1 μm.
Wherein the binding material comprises polymer-based binding materials.
Wherein the binding materials is selected from the group consisting of polyvinyl alcohol (PVA), polyisobutylene, polystyrenes, polybutadienes, carbohydrates, acrylic acid, and combinations thereof
A method of making a composition, said method comprising: associating a plurality of particles with a binding material, wherein the binding material and the particles become breakably -6-ATTORNEY DOCKET NO.PATENT13260-P150USSerial No. 16/161,580associated with one another to form bound particles, 
wherein the particles and the bound particles are in the form of a hierarchical structure, 
wherein the bound particles comprise diameters of more than 1 μm, and wherein the particles comprise diameters of less than 1 μm.
Fang teaches the following:
, 1b.), 2a.), & 27a.) (Abstract) teaches the invention disclosed uses a dry build material powder (210) that can include metal or ceramic particles mixed with a polymeric binder.
  ([0055]) teaches that the powder can include granules of multiple metal or ceramic particles held together by the polymeric binder.
, & 27b.) ([0067]) teaches that the granules are made up of multiple metal or ceramic particles held together by the polymeric binder. Mixtures of metal and ceramic particles can also be granulated to make individual granules that contain both metal and ceramic materials. Highlighting, that Fang teaches to prepare dried granules it may be done by spray drying.
, & 27c.) ([0068]) teaches that in other examples, the powder can be made up of granules containing multiple metal and/or ceramic particles, these examples can have a larger particle size range, such as from 10 micrometers to 150 micrometers.
, 5a.), & 27c.) ([0068]) teaches in some cases the powder can be made up of individual metal or ceramic particles mixed with polymeric binder. These examples can have a smaller particle size range, such as from 5 nm to 30 micrometers
([0046]) teaches that non-limiting examples of suitable metals can include aluminum, titanium, carbides thereof including tungsten carbide, aluminum carbide, etc., oxides thereof include aluminum oxide, etc., alloys thereof, or others. Non-limiting examples of suitable ceramics can include cubic boron nitride, and the like.
& 7a.) ([0065]) teaches that the polymeric binder can include paraffin wax, polyvinyl alcohol (PVA), polyethylene glycol (PEG), polyvinyl butyral (PVB), polyvinylpyrrolidone (PVP), poly(methyl methacrylate) (PMMA), micro-crystalline wax, or a mixture thereof. 
Regarding claim 8,
Wherein the binding material and at least, some of the particles are breakably associated with one another through one or more interactions selected from the group consisting of non-covalent interactions, ionic interactions, van der Waals forces, electrostatic interactions, London dispersion forces, n-n stacking interactions, and combinations thereof.
Fang teaches the following: 
As detailed in ([0069]) teaches that the polymeric binder that is mixed with and in some cases at least partially coats the particles or granules of metal or ceramic can allow the particles to stick together during the 3D printing process, include the aforementioned identical particles and binder to that of the applicant would have substantially identical structure, and thus be understood to possess the same binding forces. Wherein these are well known types of breakable interactions and it would be obvious that one or more would be present in the prior art even if not recited given the same materials are treated in the same way. As such, the case law for substantially identical process and structure may be applied. Consequently, citing the case law for substantially identical process and structure, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), 
Regarding Claim 28, 
Wherein the associating occurs by a method selected from the group consisting of mixing, grinding, milling, spray drying, spray freeze drying, and combinations thereof
Fang teaches the following: 
([0034]) teaches that the green part can be formed by a non-melting 3D printing technique. The build material for this 3D printing technique can be a dry powder that includes metal or ceramic particles that are mixed with a polymeric binder. ([0066]) teaches that in some examples, the powder can be prepared by bail milling a metal or ceramic powder in a solvent containing an appropriate amount of polymeric binder. ([0067]) teaches that spray drying is one method that can be used to prepare dried granules.
Regarding Claim 29 & 30
Wherein the particles comprise ceramic particles selected from the group consisting of aluminum-based particles, zirconium-based particles, calcium- based particles, barium-based particles, silicon-based particles, titanium-based particles, 
Wherein the binding material is selected from the group consisting of polyvinyl alcohol (PVA), polyisobutylene, polystyrenes, polybutadienes, carbohydrates, acrylic acid, and combinations thereof
Fang teaches the following:
([0046]) teaches that non-limiting examples of suitable metal can include, aluminum, titanium, carbides thereof including, aluminum carbide, etc., oxides thereof include aluminum oxide, etc., alloys thereof, or others. Non-limiting examples of suitable ceramics can include cubic boron nitride, and the like.  
([0065]) teaches that the polymeric binder can include paraffin wax, polyvinyl alcohol (PVA), polyethylene glycol (PEG), polyvinyl butyral (PVB), polyvinylpyrrolidone (PVP), poly(methyl methacrylate) (PMMA), micro-crystalline wax, or a mixture thereof. Noting, that ([0045]) teaches that s variety of additional variables can affect the 3D printed parts, including build platform surface, nozzle diameter, type of build material and build material particle size, binder content, binder type, type of carrier gas, and so on. These variables may not be easily controlled dynamically, but can be adjusted to optimize the 3D printing process for a particular application.
B.) Claim(s) 1-3, 5-8 &, 27-30, are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki Ibe (US-2017/0,189,960, hereinafter Ibe) 
Regarding claim 1-3, & 5-7
a plurality of particles; and 
a binding material, 
 Wherein the binding material and the particles are breakably associated with one another to form bound particles, 
wherein the particles and the bound particles are in the form of a hierarchical structure, 
wherein the bound particles comprise diameters of more than 1 μm, and 
 wherein the particles comprise diameters of less than 1 μm.
Wherein the particles comprise ceramic particles.
Wherein the ceramic particles are selected from the group consisting of aluminum-based particles, zirconium-based particles, calcium-based particles, barium-based particles, silicon-based particles, titanium-based particles, oxide based particles, carbide-based particles, nitride-based particles, boride-based particles, silicide-based particles, and combinations thereof.
Wherein the particles comprise diameters between about 300 nm to about 1 μm.
Wherein the binding material comprises polymer-based binding materials. 
Wherein the binding materials is selected from the group consisting of polyvinyl alcohol (PVA), polyisobutylene, polystyrenes, polybutadienes, carbohydrates, acrylic acid, and combinations thereof.
A method of making a composition, said method comprising: associating a plurality of particles with a binding material, wherein the binding material and the particles become breakably -6-ATTORNEY DOCKET NO.PATENT13260-P150USSerial No. 16/161,580associated with one another to form bound particles,
wherein the particles and the bound particles are in the form of a hierarchical structure, 
wherein the bound particles comprise diameters of more than 1 μm, and wherein the particles comprise diameters of less than 1 μm.
Ibe teaches the following:
, 2a.) & 27a.) ([0055]) teaches that the secondary particles is not particularly limited. It can be suitably selected in accordance with the 3D object to be fabricated. Examples include secondary particles formed of a plastic, resin, metal, alloy, ceramic, cermet or a mixture of these. For example, secondary particles of a cermet are formed with ceramic primary particles and metal primary particles that are three-dimensionally bonded with interspaces. The constitution (composition) of these secondary particles depends on the selection of the raw particles.
([0052]) teaches that via spray granulation, the powder material can be produced in the following procedures. Raw particles having a desirable composition is obtained first and the surface is further stabilized as necessary with a protecting agent, etc. The stabilized raw particles are then dispersed in a suitable solvent along with, for instance, a binder and spacer particles formed of an organic material which are included as necessary, thereby to obtain a spray formula.
 A mixture comprising the combination of particles and a binder that include the aforementioned identical particles and binder to that of the applicant would have substantially identical structure, and thus be understood to possess the same binding forces. As such, the case law for substantially identical process and structure may be applied. Consequently, citing the case law for substantially identical process and structure, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ430, 433 (CCPA 1977)
& 27b.) ([0111]) teaches that depicted in (FIG. 2), the secondary particles in the powder materials of samples obtained by the granulation/sintering method have three-dimensional structures formed of ultrafine primary particles bound three-dimensionally with interspaces. 
& 27c.) ([0067]) teaches that the secondary particles and the fluidity of the powder material, the lower limit of the average particle diameter is preferably 1 μm or larger, or more preferably 5 μm or larger, for example, 10 μm or larger. 
 , 5a.) & 27c.) ([0074]) teaches that the primary particles preferably have an average particle diameter of 1 μm or smaller.
([0063]) teaches a wide variety of ceramic oxide particles, amongst those listed include alumina, and titania.
& 7a.) ([0058]) teaches that the thermoplastic resin refers to a synthetic resin that provides a level of thermoplasticity that allows thermal molding. Noting, amongst the resin listed in polyvinyl alcohol (PVA), polystyrenes (PS). 
Regarding claims 8 & 27, 
Wherein the binding material and 
Ibe teaches the following:
The a mixture comprising the combination of particles and a binder that include identical particles and binder to that of the applicant would have substantially identical structure, and thus be understood to possess the same binding forces. Additionally, ([0111]) teaches that depicted in (FIG. 2), the secondary particles in the powder materials of samples obtained by the granulation/sintering method have three-dimensional structures formed of ultrafine primary particles bound three-dimensionally with interspaces. ([0067]) teaches that the secondary particles and the fluidity of the powder material, the lower limit of the average particle diameter is preferably 1 μm or larger, or more preferably 5 μm or larger, for example, 10 μm or larger.  ([0074]) teaches that the primary teaches that the primary particles preferably have an average particle diameter of 1 μm or smaller. As such, the case law for substantially identical process and structure may be applied. Consequently, citing the case law for substantially identical process and structure, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 
Regarding Claim 28, 
wherein the associating occurs by a method selected from the group consisting of mixing, grinding, milling, spray drying, spray freeze drying, and combinations thereof.
Ibe teaches the following: 
([0051]) teaches that types of granulation methods include rotational granulation, fluidized bed granulation, high shear granulation, crushing granulation, melt granulation, spray granulation, and micro-emulsion granulation. Spray granulation is cited as a particularly favorable granulation method. ([0052]) teaches that for spray granulation, the powder material can be produced in the following procedures. Raw particles having a desirable composition is obtained first and the surface is further stabilized as necessary with a protecting agent, etc. The stabilized raw particles are then dispersed in a suitable solvent along with, for instance, a binder and spacer particles formed of an organic material which are included as necessary, thereby to obtain a spray formula. Noting, that crushing granulation is understood to be similar to grinding or milling.
Regarding Claim 29 & 30
Wherein the particles comprise ceramic particles selected from the group consisting of aluminum-based particles, zirconium-based particles, calcium- based 
Wherein the binding material is selected from the group consisting of polyvinyl alcohol (PVA), polyisobutylene, polystyrenes, polybutadienes, carbohydrates, acrylic acid, and combinations thereof, 
Ibe teaches the following:
([0062], [0063] & [0064]) teaches examples of the ceramic and include oxide-based ceramic include alumina, titanium carbide and titanium boride amongst others. ([0058]) teaches examples of resin, included are polyvinyl alcohol (PVA), polystyrene (PS) amongst others including a combination of two or more species can be used as well. Noting, that ([0096]) teaches that When the powder material is solidified by ink-jetting of a composition.... polyacrylic acid or a composition comprising, for instance, a polymerization initiator, etc., can be used
                                                                   Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741